Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 5/13/22 has been entered. Claims 3, 6-8, 16, and 18 have been canceled.  Claims 1, 9, and 14 have been amended.  Claims 1-2, 4-5, 9-15, and 17 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/13/22, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-5, 9-15, and 17 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Tulino (Reg. No. 48,317) on 5/25/22.

The application has been amended as follows: 

1. (Currently Amended) A method for operating an internal combustion engine with a supercharging system that has an exhaust turbocharger and an electrically driven compressor, an output of the exhaust turbocharger being adjustable via a control element, the method comprising: 
determining a boost pressure setpoint for achieving an increased engine torque setpoint; 
adjusting the supercharging system to build up an actual boost pressure, in accordance with the boost pressure setpoint, by adapting the output of the exhaust turbocharger via the control element; and 
adjusting a positive scavenging gradient in a cylinder of the internal combustion engine as an overriding command variable for driving the supercharging system, 
wherein the positive scavenging gradient is a pressure difference across the cylinder between an intake manifold pressure upstream of the cylinder and a pressure that is present within an exhaust gas line of the internal combustion engine downstream of the cylinder,
wherein the positive scavenging gradient is achieved in that the electrically driven compressor and the exhaust turbocharger are operated as a function of one another, 
wherein the electrically driven compressor is operated in accordance with a first control variable, and the exhaust turbocharger is operated in accordance with a second control variable, -2-Application No. 16/843,452 
wherein the first control variable is determined based on a first reduction factor and the second control variable is determined based on a second reduction factor, and 
wherein the first reduction factor and the second reduction factor are determined as a function of an actual scavenging gradient, of a valve overlap, of a capacity of an energy storage device, and of an ignition angle.  

9. (Currently Amended) The method according to claim 1 wherein the determination of the first reduction factor and the second reduction factora plurality of characteristic maps and/or a plurality of characteristic curves.  

11. (Currently Amended) The method according to claim [[6]]1, wherein the second control variable is greater than a predetermined precontrol variable.  

13. (Currently Amended) A controller for a combustion engine, wherein the controller is [[adapted]]configured to perform the method according to claim 1.  

14. (Currently Amended) An internal combustion engine comprising: 
a supercharging system that has an exhaust turbocharger; 
an electrically driven compressor; and 
a controller, an output of the exhaust turbocharger being adjustable via a control element, 
wherein the internal combustion engine is configured to: -4-Application No. 16/843,452 
determine a boost pressure setpoint for achieving an increased engine torque setpoint; 
adjust the supercharging system to build up an actual boost pressure, in accordance with the boost pressure setpoint, by adapting the output of the exhaust turbocharger via the control element; and 
adjust a positive scavenging gradient in a cylinder of the internal combustion engine as an overriding command variable for driving the supercharging system, 
wherein the positive scavenging gradient is a pressure difference across the cylinder between an intake manifold pressure upstream of the cylinder and a pressure that is present within an exhaust gas line of the internal combustion engine downstream of the cylinder,
wherein the positive scavenging gradient is achieved in that the electrically driven compressor and the exhaust turbocharger are operated as a function of one another, 
wherein the electrically driven compressor is operated in accordance with a first control variable, and the exhaust turbocharger is operated in accordance with a second control variable, 
wherein the first control variable is determined based on a first reduction factor and the second control variable is determined based on a second reduction factor, and 
wherein the first reduction factor and the second reduction factor are determined as a function of an actual scavenging gradient, of a valve overlap, of a capacity of an energy storage device, and of an ignition angle.  

Allowable Subject Matter
Claims 1-2, 4-5, 9-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-5, 9-15, and 17 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the first reduction factor and the second reduction factor are determined as a function of an actual scavenging gradient, of a valve overlap, of a capacity of an energy storage device, and of an ignition angle” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-2, 4-5, 9-15, and 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/31/22